Citation Nr: 0001659	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  96-22 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a jaw disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for alcoholism and 
chemical dependency.

4.  Entitlement to an initial rating in excess of 30 percent 
for a left knee disability.

5.  Entitlement to an effective date earlier than June 8, 
1995, for an initial 30 percent rating for a left knee 
disability.


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active naval service from June 1976 to May 
1981.  This matter comes to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Waco Regional Office (RO).  By September 1995 
rating decision, the RO granted service connection for a left 
knee disability and assigned an initial noncompensable 
rating, effective June 8, 1994.  He appealed the RO 
determination and by August 1996 rating decision, the RO 
increased the rating for the veteran's disability to 30 
percent, effective June 8, 1994.  Although an increased 
rating has been granted, the issue of entitlement to a rating 
in excess of 30 percent for a right knee disability remains 
in appellate status, as the maximum schedular rating has not 
been assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Also in the August 1996 rating decision, the RO denied 
service connection for a left shoulder disability, a jaw 
condition, and alcoholism and chemical dependency.  The 
veteran perfected an appeal with the RO decision, including 
the effective date of the 30 percent rating for a left knee 
disability.  By January 1997 rating decision, the RO 
determined that its earlier decisions assigning an effective 
date of June 8, 1994 for service connection and a 30 percent 
rating for a left knee disability had been clearly and 
unmistakably erroneous; the proper effective date was 
determined to be June 8, 1995, the date of receipt of claim.

In May 1997, the veteran testified at a Board hearing at the 
RO in Albuquerque, and implicitly raised claims of service 
connection for diabetes mellitus and a gastrointestinal 
disability.  Also, by June 1999 letter, he indicated that, 
due to his service-connected left knee, "I am starting to 
favor my right [knee] and it too is starting to show signs 
and symptoms of chondromalacia."  The Board interprets this 
statement as a claim of secondary service connection for a 
right knee disability.  As these matters have not yet been 
adjudicated and are not inextricably intertwined with the 
issues now on appeal, they are referred to the RO for initial 
adjudication.


FINDINGS OF FACT

1.  A VA dentist has indicated that the veteran's 
temporomandibular joint (TMJ) symptoms "could be related" 
to extraction of the veteran's third molars.

2.  The record contains no competent medical evidence of a 
nexus between the veteran's current left shoulder disability 
and his service, any incident therein, any service-connected 
disability, or any reported continuous symptomatology.

3.  The veteran has not presented or identified competent 
medical evidence of a current diagnosis of alcoholism or 
chemical dependency which is related to his period of 
military service, any incident therein, or any service-
connected disability.  

4.  His service-connected left knee disability has not shown 
to be manifested by limitation of extension of the left leg 
to more than 20 degrees, ankylosis, or impairment of the 
tibia and fibula.

5.  Service connection is not in effect for left knee 
arthritis and, although a left knee scar has been observed 
(presumably a surgical scar), there is no indication that it 
is tender, painful, poorly nourished, or productive of 
functional limitation.

5.  The veteran's original claim of service connection for a 
left knee disability was received at the RO on June 8, 1995.


CONCLUSIONS OF LAW

1.  The claim of service connection for a jaw disability is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claims of service connection for a left shoulder 
disability and alcoholism and substance abuse are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The criteria for a rating in excess of 30 percent for a 
left knee disability have not been met at any time since the 
initial award of service connection for that disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.40, 
4.45, 4.59, and 4.71a, Diagnostic Codes 5003, 5256, 5257, 
5260, 5261, 5262 (1999).

4.  The criteria for an effective date earlier than June 8, 
1995 for an initial 30 percent rating for a left knee 
disability, are not met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service dental records show that on his initial 
dental examination in June 1976, tooth number 32 was observed 
to be unerupted.  In September 1977, that tooth was 
extracted.  On examination the following day, the veteran was 
noted to be "doing well."  One week later, the sutures were 
removed and it was again noted that he was "doing well."  
The remaining service medical and dental records are negative 
for complaints or abnormalities pertaining to jaw, including 
temporomandibular joint syndrome.  

The veteran's service medical records show that in March 
1977, he underwent a Houston-Goldthwait procedure in 
connection with his complaints of progressive left knee pain, 
recurrent patellar subluxation, and symptoms of 
chondromalacia.  Post-operatively, he reportedly did well.  
On follow-up examination in September 1977, there was no 
evidence of left knee instability, loss of range of motion, 
tenderness to palpation, swelling, or muscle atrophy.  

In November 1978, he was seen in connection with his 
complaints of a sudden burning pain in the left shoulder, as 
well as continued left knee pain.  X-ray examination of the 
left knee was normal.  The assessments were left shoulder 
bursitis and left knee chondromalacia.  

At his May 1981 military separation medical examination, the 
veteran reported residuals of left knee surgery.  No 
complaints or abnormalities pertaining to the left shoulder 
or jaw were recorded.  Clinical evaluation of the veteran's 
head, face, neck, mouth, throat, upper extremities, and other 
musculoskeletal system was normal.  No psychiatric 
abnormalities were recorded or reported.

The post-service medical evidence shows that in August 1985, 
the veteran sought VA treatment for alcohol abuse which he 
indicated had caused him to sexually abuse his daughters.  He 
reported that his drinking problem had begun in 1978 when he 
was "with a team of naval intelligence illegally in Cambodia 
looking for MIA's and I had to shoot a little girl because 
she saw us and we had to shoot her."  

On admission to an alcohol treatment program the following 
month, the veteran reported a ten year history of alcohol 
abuse, as well as a history of abuse of narcotics and 
marijuana; however, he denied prior treatment for these 
problems.  He stated that he was currently working as a 
registered nurse in a psychiatric hospital.  The veteran 
denied current musculoskeletal complaints, except for the low 
back pain.  No complaints or abnormalities pertaining to the 
left shoulder or jaw were recorded.  The impressions included 
alcohol and other substance dependence.  

On June 8, 1995, the veteran's claim of service connection 
for a left knee disability was received at the RO.  His 
application is silent for notations of left shoulder or jaw 
disabilities, or of alcoholism or chemical dependency.  

In connection with his claim, the RO obtained private 
treatment records for the period of October to December 1993.  
These records show that in October 1993, the veteran was 
examined by a private physician after the car in which he was 
driving was "rear-ended" by another motorist.  In a letter 
to the veteran's attorney, the private examiner indicated 
that the force of the accident caused [the veteran] to 
sustain whiplash-type injuries to his neck and upper back."  
In addition, the examiner indicated that the veteran "was 
thrown forward and struck both knees on the steering wheel 
column, and injuring his shoulders, as he was holding the 
steering wheel with both hands and sustained a jarring type 
of injury to his shoulders."  The examiner noted that the 
veteran continued to complain of pain in his shoulders and 
knees since the accident, which increased on use.  Physical 
examination of the shoulders showed tenderness, more 
pronounced on the left.  The veteran also reported pain on 
extremes of shoulder motion.  Impingement sign was slightly 
positive on the left.  Left and right knee examinations 
showed tenderness with some patellofemoral crepitation.  The 
McMurray maneuver and ligament tests were within normal 
limits.  X-ray examination of the shoulders and knees showed 
no abnormalities.  The diagnoses included bilateral knee 
contusions and bilateral shoulder sprains with impingement 
syndrome, left shoulder.  In a December 1993 letter to the 
attorney, the examiner noted that the veteran's knee and 
shoulder symptomatology had resolved, although he still had 
neck and back complaints.  

By September 1995 rating decision, the RO granted service 
connection for post-operative residuals of a left knee injury 
and assigned a noncompensable rating pursuant to Code 5259.  
The veteran appealed the RO determination, arguing that 
"monetary compensation is due" and he experienced constant 
knee pain.

The veteran was afforded a VA medical examination in April 
1996 at which he reported that in 1977, he underwent surgery 
on his left knee while in the military.  He stated that he 
had reinjured his knee in a 1993 automobile accident and was 
thereafter diagnosed with an acute sprain.  He stated that in 
spite of treatment, he continued to have daily left knee pain 
which was increased with prolonged walking and standing, or 
with climbing stairs or exercising.  Physical examination 
showed no swelling or effusion of the left knee.  There was 
mild varus deformity, as well as one plus laxity with lateral 
instability.  Range of motion of the left knee showed 
flexion-extension limited to 125 degrees with crepitus and 
complaints of pain.  There was no atrophy of the quadriceps 
muscles.  X-ray examination of the left knee was interpreted 
as showing an osteophyte formation over the patella with 
narrowing of the patellofemoral joint space and minimal 
osteophyte formation of the distal femur and proximal tibia.  
The diagnosis was status post left knee injury times two, 
traumatic degenerative osteoarthritis involving the left knee 
with limitation of motion and lateral instability.  The 
examiner indicated that the veteran's current left knee 
complaints were related to both the in-service and 1993 left 
knee injuries.

In April 1996, the veteran filed claims of service connection 
for a left shoulder disability, a jaw condition, and 
alcoholism and drug dependence.

By August 1996 rating decision, the RO increased the rating 
for the veteran's left disability to 30 percent, effective 
June 8, 1994.  The 30 percent rating was assigned pursuant to 
Diagnostic Code 5257.  Also in the August 1996 rating 
decision, the RO denied service connection for a left 
shoulder disability, a jaw condition, and alcoholism and 
chemical dependency.  

The veteran perfected an appeal with the RO decision, 
including the effective date of the 30 percent rating for a 
left knee disability.  In his August 1996 Notice of 
Disagreement, he outlined his contentions.  With respect to 
his claim for an earlier effective date, the veteran claimed 
that he was entitled to a 30 percent rating from the date of 
his discharge from military service, "since all that I have 
received is bad advice from both the Navy Counselors, Navy 
Discharge Personnel and even some of your VA people."  

Regarding his left shoulder disability, he claimed that on 
November 9, 1979, while in rough seas, he banged his shoulder 
against "a huge screw like protruding type object" from the 
bulkhead.  He stated that he was not seen by a licensed 
physician and no X-rays were taken.  Nonetheless, he 
indicated that since that time, he had had constant pain in 
the left shoulder, "resulting from such trauma."  He stated 
that he "kept quiet because that was the 'Navy Way' to 
continue to complaint [sic] would have resulted in ostracism, 
ridicule, and even lower morale."  

Regarding his jaw condition, the veteran indicated that "you 
will notice that . . .  I had both a root canal and my wisdom 
teeth extracted via oral surgery."  He claimed that since 
the surgery, he had been in constant pain.  He also alleged 
that "[b]eing now a Registered Nurse and Patient Advocate, I 
was never offered the chance to refuse the wisdom teeth 
bilateral extractions."  

By January 1997 rating decision, the RO determined that its 
earlier decisions assigning an effective date of June 8, 1994 
for the award of service connection and 30 percent rating for 
a left knee disability had been clearly and unmistakably 
erroneous.  Rather, the RO held that the correct effective 
date was June 8, 1995, the date of receipt of the veteran's 
claim of service connection for that disability.

In May 1997, the veteran testified at a Board hearing at the 
RO that during his period of service, he was ordered to oral 
surgery which "amazed" him as his teeth were not hurting.  
Nonetheless, he stated that one wisdom tooth was extracted, 
although he was not sure which one.  Then, he testified that 
his jaw was "clicking and popping."  He stated he was 
diagnosed with "chronic arthritic TMJ" by a VA dentist in 
El Paso who advised him that the condition was "possibly 
from the wisdom tooth extraction."  Regarding his left 
shoulder disability, he testified that he was aboardship 
during the Iranian hostage crisis and hit his shoulder on one 
of "big irons from the bulkhead."  He stated that "[t]hey 
sent me to what I thought was a doctor."  However, he 
indicated that "[n]ow that I'm a registered nurse, I know 
the different [sic], that they just have corpsman."  
Regarding his claim of service connection for alcoholism and 
drug addiction, he stated that following separation from 
service, he had a hard time adjusting to civilian life as 
there was "no transitional basis, they would just dump you, 
discharge you, that was it."  He stated that he felt that he 
"was treated kind of unfairly."  Since that time, he 
indicated that he had had four arrests for driving while 
intoxicated and was currently on probation.  He argued that 
service connection for alcoholism was warranted as it was 
recognized as a disease under the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders.  Regarding his claim for an earlier effective 
date, he stated that on his discharge from service, he was 
never informed of his potential eligibility for VA benefits, 
except housing and educational benefits.  He indicated that 
he was not given any counseling sessions by Navy personnel 
regarding VA benefits; he stated that had he known that he 
was eligible for disability benefits, he would had "gone 
right afterwards."  

In October 1997, the veteran underwent VA dental examination 
at which he reported that in 1977 his right maxillary and 
mandibular third molars were extracted.  He indicated that 
since that time, his right TMJ cracked while eating.  He 
stated that he did not seek any treatment for this problem in 
service and was first diagnosed with TMJ syndrome on routine 
dental examination in late 1996.  He also claimed that he had 
headaches and earaches due to TMJ syndrome, as well as sleep 
deprivation.  X-ray study of the TMJs failed to reveal any 
significant abnormality.  The diagnoses included right TMJ 
pain per history.  The examiner indicated that the veteran's 
symptoms could be related to third molar extractions, but 
recommended that he undergo TMJ consultation with an oral 
surgeon.

On VA orthopedic examination in October 1997, the veteran 
complained of chronic left knee and left shoulder pain.  With 
respect to his left knee, he claimed that he had constant 
pain, swelling and stiffness, as well as twice yearly 
episodes of "giving way."  He also reported occasional 
locking, as well as daily flare-ups after working more than 
eight to twelve hours or walking more than one mile.  He 
claimed that during flare-ups, he functioned at 50 percent of 
normal.  He further stated that he wore a knee brace.  He 
denied subluxation.  The veteran indicated that he was 
currently working as an emergency room nurse, which required 
shifts of eight to twelve hours daily for a total of 62 hours 
weekly.  He maintained that he had lost between two and three 
days of work daily due to knee pain.  Physical examination of 
the knee showed a small scar, but no swelling, atrophy, 
deformity or temperature abnormality.  Range of motion of the 
left knee was normal, from zero to 120, although the veteran 
reported pain on motion.  Medial, lateral, anterior, and 
posterior cruciate ligaments were within normal limits.  
Lachman's, Drawer, and Mcmurray's tests were negative.  X-ray 
study showed minimal osteoarthritic changes.  Regarding his 
left shoulder, the veteran claimed that he had sustained an 
injury in 1978 or 1979 and that he had had chronic shoulder 
pain since that time.  X-ray examination was normal.  The 
diagnoses were post-traumatic arthritis of the left knee and 
left shoulder pain, bursitis.

In response to the RO's request for treatment records 
pertaining to the veteran, in a May 1998 statement, a private 
physician indicated that he had treated the veteran during 
1995 and 1997 for knee and shoulder pain.  He indicated that 
the veteran needed further evaluation to rule out a rotator 
cuff tear and a TMJ problem.  No treatment records were 
provided.

VA outpatient treatment records obtained by the RO show that 
X-ray examination of the left shoulder in July 1998 and the 
left knee in August 1998 were both negative.

At a September 1998 VA fee basis orthopedic examination, the 
veteran reported that he was currently employed as a 
registered nurse and an Army medical center.  He stated that 
his left shoulder problem began in 1978 when he was on a ship 
during a monsoon.  Due to the turbulence of the monsoon, the 
veteran stated that he fell into a six inch bolt sticking out 
of a wall.  He stated that he was thereafter seen by a Navy 
corpsman who treated him with Tylenol.  Since that time, he 
claimed to have had constant left shoulder pain, although he 
indicated that it had become "more constant" in recent 
years.  The examiner noted that it was also apparent from the 
veteran's medical records that he had been involved in a 
post-service accident in which he had sustained shoulder 
injuries.  It was also noted that a November 1997 magnetic 
resonance imaging (MRI) examination had shown possible 
partial rotator cuff tear and findings consistent with 
shoulder impingement syndrome.  The impression was left 
rotator cuff tendonitis with a partial tear and left shoulder 
impingement syndrome.  The examiner concluded that the 
veteran could have had a rotator cuff partial tear as a 
result of the claimed 1978 injury; however, he indicated that 
he was unable to tell whether the rotator cuff tear occurred 
at the time of the 1978 injury or whether it occurred or was 
aggravated during the 1993 motor vehicle accident.  Regarding 
the impingement syndrome, the examiner indicated that it was 
an age-related disability which most likely did not come from 
the impact of the bolt.

By February 1999 letter, a private physician indicated that 
he had treated the veteran informally when he worked part-
time in an emergency room.  He stated that records of such 
treatment would be difficult to obtain, but that he first saw 
the veteran around July or August 1994, and last saw him in 
January 1999.  The physician indicated that he treated the 
veteran for left shoulder and TMJ pain.  

II.  Service connection claims

Law and Regulations

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. § 1131.  Where a veteran served ninety days or 
more during a period of war and arthritis becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  In this case, the veteran does not allege that any 
of his claimed disabilities were incurred in combat service; 
thus the provisions of section 1154(b) are not for 
application.

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

Jaw disability

The veteran claims he currently has arthritis of the TMJ 
which is causally related to an in-service third molar 
extraction.  He claims that he experiences continuous popping 
and clicking of the jaw ever since.  

The service dental records confirm that tooth number 32 (a 
3rd molar or wisdom tooth) was extracted in September 1977; 
however, the veteran reportedly did well post-operatively and 
the remaining service medical and dental records are negative 
for complaints or abnormalities pertaining to the jaw, 
including temporomandibular joint syndrome.  In fact, the 
first notation of a jaw abnormality in the medical evidence 
of record is not until 1996, approximately 15 years post 
service separation.  

In an October 1997 VA medical examination report, a VA 
dentist indicated that the veteran's TMJ symptoms "could be 
related" to his reported third molar extraction in service 
and recommended further TMJ consultation with an oral 
surgeon.  It does not appear that such consultation was 
conducted.

In light of the October 1997 VA medical opinion indicating a 
possible link between the veteran's current TMJ symptoms and 
the in-service extraction of the third molar, the Board finds 
that the claim of service connection for a jaw disability is 
well grounded.  Epps, 126 F.3d at 1468.  

Once determined that a claim is well grounded, as here, VA 
has a statutory duty to assist the claimant in the 
development of evidence pertinent to that claim.  38 U.S.C.A. 
§ 5107.  As is clear from the facts set forth above, however, 
additional development of the evidence is necessary in order 
to fulfill the duty to assist.  That development is set forth 
in detail below in the Remand portion of this decision.  

Left shoulder disability

With respect to this issue, the veteran contends that he has 
a current left shoulder disability which had its inception in 
service as a result of a left shoulder injury.  Although the 
details of the in-service injury as reported by the veteran 
have varied, in essence, he claims that in 1978 or 1979, he 
was on a ship in rough seas and was thrown into a protruding 
object, striking his left shoulder.  He states that he was 
treated by a corpsman on the ship following the injury, but 
his left shoulder pain never resolved.  Nonetheless, he 
stated that he did not complain or seek further treatment for 
fear of ostracism, ridicule, and low morale.

After careful consideration of the evidence of record, 
including the contentions of the veteran, the Board finds 
that the claim of service connection for a left shoulder 
disability is not well grounded.  38 U.S.C.A. § 5107(a).  

First, the Board notes that the veteran's service medical 
records contain no evidence of treatment by a corpsman on a 
naval ship following an injury.  However, they do show that 
in November 1978, he was seen by a medical doctor at Clark 
Air Force Base Hospital in connection with his complaints of 
a sudden burning pain in the left shoulder; the assessment 
was left shoulder bursitis.  The remaining service medical 
records, including the October 1981 military separation 
medical examination report, are negative for complaint or 
abnormality pertaining to the left shoulder.

In fact, the next notation in the medical evidence of record 
of a left shoulder disability is in October 1993, more than 
twelve years after service separation, when the veteran was 
examined by a private physician after an automobile accident.  
At that time, the veteran did not indicate that he had 
sustained a left shoulder injury in service or that he had 
had left shoulder pain continuously since that time.  Rather, 
the examiner noted only that the veteran had injured both 
shoulders in the automobile accident and had experienced 
shoulder pain since that time.  The diagnoses included 
bilateral shoulder sprains with impingement syndrome, left 
shoulder.  

Since the automobile accident, the medical evidence of record 
documents treatment for left shoulder pain, variously 
attributed to bursitis, impingement syndrome, and a rotator 
cuff tear.  However, the record contains no competent medical 
evidence of a nexus between the veteran's current left 
shoulder disability and his claimed in-service injury or 
reported continuous symptomatology.  

While the veteran himself has attributed his current left 
shoulder disability to his claimed in-service injury, the 
Board finds that his statements are not competent medical 
evidence of a nexus.  Although he states that he is a 
registered nurse, the record contains no indication that he 
has any specialized training or experience regarding 
orthopedic disorders.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that factors for consideration in 
assessing the medical competence to render a medical opinion 
as to diagnoses or etiology include specific expertise in the 
relevant specialty and actual participation in the treatment.  
See Black v. Brown, 10 Vet. App. 279 (1997).  In this case, 
the veteran has not provided any indication that he has any 
specialized training or experience in the area of orthopedic 
disorders.  

In addition, the Board has considered the September 1998 
examination report in which the examiner indicated that 
although the veteran "could" have had a rotator cuff 
partial tear as a result of the claimed 1978 injury, he was 
unable to determine whether the veteran's current rotator 
cuff tear was attributable to the 1978 injury or the 1993 
motor vehicle accident.  

In that regard, the Board notes that the Court has 
acknowledged that its own word parsing in some of its medical 
nexus cases has created an unclear picture for ascertaining 
what degree of certainty is necessary in a medical opinion in 
order to establish a plausible medical connection between in-
service injury and post service disability.  Hicks v. West, 
No. 12 Vet. App. 86 (1998).  In general, however, the Court 
has held that medical opinions which are speculative, general 
or inconclusive in nature cannot support a claim.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996); Bostain v. West, 11 Vet. App. 124, 127 
(1998).  

Most recently, the Court has held that what is sufficient for 
competent medical nexus evidence depends on the specific 
facts of the case.  Bloom v. West, 12 Vet. App. 185 (1999).  
In Bloom, the Court held that a physician's nexus opinion 
framed using of the term "could," without supporting 
clinical data or other rationale, was too speculative to 
provide the degree of certainty required for medical nexus 
evidence."  See also Mattern v. West, 12 Vet. App. 122 
(1999)..  

The Board finds that under the facts of this case, the 
September 1998 medical opinion, which is clearly 
inconclusive, is insufficient to support a plausible claim.  
As there is no other competent medical evidence of record of 
a nexus between the veteran's current left shoulder 
disability and his military service, any incident therein, 
any service-connected disability, or any reported continuous 
symptomatology, the claim is not well grounded.  38 U.S.C.A. 
§ 5197(a).

Alcoholism and chemical dependency

As set forth above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by wartime service; however, the law and written 
by Congress specifically provides that no compensation shall 
be paid if the disability is a result of the veteran's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§3.1(n), 3.301(c)(2).  

Under 38 C.F.R. § 3.301(d), an injury or disease incurred 
during active military, naval, or air service shall not be 
deemed to have been incurred in line of duty if such injury 
or disease was a result of the abuse of alcohol by the person 
on whose service benefits are claimed.  For the purposes of 
this section, alcohol abuse means the use of alcoholic 
beverages over time, or such excessive use at any one time, 
sufficient to cause disability to or death of the user.

In November 1996, the VA General Counsel determined that for 
claims (such as this one) filed after October 31, 1990, 
section 8052 of the Omnibus Budget Reconciliation Act of 1990 
(which amended 38 U.S.C.A. §§ 105(a), 1110 and 1131), 
precluded an injury or disease that was a result of a 
person's own abuse of alcohol or drugs from being considered 
incurred in line of duty, as required by 38 U.S.C.A. § 
105(a), and thus, precluded any resulting disability or death 
from being considered service connected.  VA O.G.C. Prec. Op. 
No. 11-96 (Nov. 15, 1996), 61 Fed. Reg. 6,670 (1996); see 
also VA O.G.C. Prec. Op. No 2-97 (Jan. 16, 1997), 62 Fed. 
Reg. 15,565 (1997).  These VA General Counsel Opinions are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).

In Barela v. West, 11 Vet. App. 280 (1998), however, the 
Court held that section 1110, by its terms, prohibits only 
the payment of "compensation" for disability due to alcohol 
and drug abuse; it does not bar an award of service 
connection.  See also VA O.G.C. Prec. Op. No. 2-98 (Feb. 10, 
1998), 63 Fed. Reg. 31,263 (1998).  Thus, under the Court's 
interpretation, the Board must address the claim of service 
connection for alcoholism and chemical dependency.

In that regard, the initial question before the Board is 
whether the claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  In this case, service medical records 
are negative for any complaints, or diagnostic findings 
regarding alcoholism or chemical dependency during service.  
The first post-service medical evidence of alcohol or drug 
dependency is not until August 1985, more than nine years 
after the veteran's separation from active service.  Although 
that treatment record contains a history provided by the 
veteran to the effect that his drug and alcohol abuse began 
in service, it does not contain a medical opinion of a nexus 
between the veteran's alcohol or drug dependency and his 
active service.  The Court has held that evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
satisfy "competent medical evidence" requirement set forth 
in Grottveit v. Brown, 5 Vet. App. 91, 93 (1995).  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).

The only other post-service notation of alcoholism or 
chemical dependence of record are the veteran's own 
assertions to the effect that he currently has these 
conditions and that they had their inception in military 
service.  However, the Board finds that the veteran's 
statements, standing alone, do not constitute competent 
evidence of a current disability or of a nexus to service.  

In that regard, the Board notes that although the veteran 
states that he is a registered nurse, the record contains no 
indication that he has any specialized training or experience 
regarding alcoholism or drug abuse disorders.  While the 
record indicates that he worked at a psychiatric hospital in 
the 1980's, there is no indication that his training or 
experiences there included dealing with substance abuse 
disorders.  Thus, while the veteran's credibility or 
credentials as a nurse are not disputed, the Board believes 
that without such specialized knowledge or experience, his 
medical opinion to the effect that he currently has 
alcoholism and chemical dependency which are related to his 
period of military service in this regard are not competent.  
See Black v. Brown, 10 Vet. App. 279 (1997). 

Therefore, in the absence of competent medical evidence 
presently demonstrating a current diagnosis of alcoholism or 
chemical dependency which is linked or related to the 
veteran's military service, any incident therein, any 
reported continuous symptomatology, or any service-connected 
disability, the Board must conclude that the claim of service 
connection for alcoholism and chemical dependency is not well 
grounded and must be denied.  38 U.S.C.A. § 5107.

Since well-grounded claims of service connection for a left 
shoulder disability, alcoholism and chemical dependency have 
not been submitted, VA is not obligated by statute to assist 
the-veteran in the development of facts pertinent to these 
claims.  38 U.S.C.A. 5107(a).  Nonetheless, VA has an 
obligation to notify a veteran under section 5103(a) when the 
circumstances of the case put the Department on notice that 
relevant evidence may exist, or could be obtained, that, if 
true, would make the claim "plausible" and that such 
evidence had not been submitted with the application.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997) (per 
curiam).  In this case, however, the veteran has not 
identified any available evidence that has not been submitted 
or obtained, which would support a well-grounded claim.  
Thus, the VA has satisfied its duty to inform the veteran 
under 38 U.S.C.A. 5103(a).  See Slater v. Brown, 9 Vet. App. 
240, 244 (1996).

III.  Initial rating in excess of 30 percent for a left knee 
disability

Initially, the Board finds that this claim is well-grounded 
within the meaning of 38 U.S.C.A. 5107.  Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995) (where a veteran is awarded service 
connection for a disability and subsequently appeals the 
initial assignment of a rating for that disability, the claim 
continues to be well grounded).  Thus, VA has a duty to 
assist in the development of facts pertinent to the claim.  
38 U.S.C.A. 5107(a).  Consistent with such duty, the RO 
requested treatment records identified by the veteran and 
afforded him medical examinations in April 1996, October 
1997, and September 1998.  The Board finds that these 
examination reports provide sufficient information to rate 
the veteran's left knee disability in accordance with the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).

In view of the foregoing, and in light of the fact that the 
veteran has not identified any outstanding, relevant evidence 
which may support his claim, the Board is satisfied that all 
facts have been adequately developed to the extent possible; 
no further assistance to the veteran in developing the facts 
pertinent to his claim is required to comply with the duty to 
assist the veteran as mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided. 38 C.F.R. § 4.14 (1999).  The 
Court has emphasized that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).

Notwithstanding 38 C.F.R. § 4.14, VA is required to provide 
separate ratings for separate manifestations of the same 
disability which are not duplicative or overlapping.  Esteban 
v. Brown, 6 Vet. App. 259 (1994), 38 C.F.R. § 4.25 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).

The Court holds that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability. At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The veteran's left knee disability is currently evaluated 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5257, pertaining to "other impairment of the knee."  Under 
those criteria, a maximum 30 percent disability rating is 
warranted for severe impairment (recurrent subluxation or 
lateral instability) of the knee.  

In addition, there are other Diagnostic Codes that relate to 
impairment of the knee; the veteran is entitled to be rated 
under the Diagnostic Code which allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Degenerative arthritis established by X-ray evidence will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (1999).  

Limitation of flexion of a knee to 15 degrees warrants a 
maximum 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  Ratings for limitation of extension of the knee 
are assigned as follows:  extension limited to 20 degrees is 
30 percent; extension limited to 30 degrees is 40 percent; 
and extension limited to 45 degrees is 50 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  Normal range of motion of a 
knee is from zero degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II (1999).

When the knee is ankylosed in a favorable angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees, a 30 percent evaluation is warranted.  38 C.F.R. § 
4.71a, Diagnostic Code 5256 (1999).  When there is ankylosis 
of a knee in flexion between 10 and 20 degrees, a 40 percent 
rating is warranted.  Id.  

Under Diagnostic Code 5262, impairment of the tibia and 
fibula manifested by nonunion with loose motion requiring a 
knee brace warrants a 40 percent rating.

In addition, the General Counsel has also determined that a 
claimant with service-connected arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257 so long as the evaluation of knee dysfunction under 
both codes does not amount to prohibited pyramiding under 38 
C.F.R.§ 4.14. VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), 
62 Fed. Reg. 63604 (1997).  

Applying the facts in this case to the criteria set forth 
above, the Board finds that an initial rating in excess of 30 
percent is not warranted.  First, it is noted that the 
veteran has been receiving the maximum rating available under 
Diagnostic Code 5257 since the initial grant of service 
connection.  

To warrant a higher evaluation, the veteran's left knee 
disorder must be manifested by a limitation of extension of 
the left leg to more than 20 degrees, and such a finding has 
not been documented by the medical evidence which is 
currently of record.  The criteria for limitation of flexion 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 provide a 
maximum rating of 30 percent for limitation of flexion, and 
the criteria for an increased rating under Diagnostic Codes 
5256 or 5262 have not been met because there has been no 
finding or diagnosis of ankylosis of the left knee or 
sufficient impairment of the tibia and fibula by any 
competent medical evidence.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5262.  

In addition, although a scar of the left knee has been noted, 
none of the evidence of record describes the scar as 
symptomatic.  There is no indication that it is tender, 
painful, poorly nourished, or productive of functional 
limitation, so as to justify a separate 10 percent rating 
under 38 C.F.R. § 4.118, Codes 7803, 7804, 7805 (1999).

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, and incoordination. DeLuca, 8 Vet. App. 
at 206-07.  However, as 38 C.F.R. § 4.71a, Code 5257 is not 
predicated on loss of range of motion, these provisions do 
not apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  In 
any event, given the left knee symptomatology delineated in 
the objective medical evidence of record, the Board finds 
that an additional "symbolic" range of motion loss for 
pain, excess fatigability, and decreased functional ability 
is not warranted.  

Finally, the Board has considered whether the veteran is 
entitled to a separate rating for his left knee disability 
under Diagnostic Code 5003 due to the presence of arthritis 
on X-ray.  In this case, however, service connection is not 
in effect for left knee arthritis.  Moreover, the Board notes 
that the first X-ray evidence of left knee arthritis was not 
until April 1996, approximately fifteen years after service.  
X-ray examination of the knee prior to that time (including 
in service and in October 1993) was negative.  Moreover, the 
record contains no competent medical evidence that recent X-
ray findings of left knee arthritis are related to the 
veteran's military service or his service-connected left knee 
disability (as opposed to the post-service automobile 
accident).  As the veteran is not service-connected for left 
knee arthritis, he is not entitled to a separate disability 
rating.  VA O.G.C. Prec. Op. No. 23-97; 
38 C.F.R. § 4.14 (use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected rating is to be avoided). 

The Board has also considered the provisions of 38 C.F.R. § 
3.321, but the findings in this case do not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The veteran states that he works eight to twelve 
hour shifts as a nurse (totaling more sixty-two hours 
weekly).  Although he claims to lose two to three days from 
work monthly due to left knee pain, the Board finds that the 
30 percent rating is adequate to compensate him for his 
disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(noting that the disability evaluation rating itself is 
recognition that the industrial capabilities are impaired).  
It is also noted that the record does not reflect any periods 
of hospitalization for this disability since his separation 
from service.  Under such circumstances, the Board finds that 
the impairment resulting from the veteran's left knee 
disability is adequately compensated by the currently-
assigned schedular ratings, and the provisions of 38 C.F.R. § 
3.321 are not for application.

IV.  Effective date claim

As set forth above, the RO has assigned an effective date of 
June 8, 1995, for the award of service connection and the 
initial 30 percent rating for the veteran's left knee 
disability.  The effective date currently in effect 
corresponds to the date of receipt of the veteran's original 
claim for that disability.  

The record does not show, nor does the veteran contend, that 
an application or informal claim for that disability was 
received prior to that time.  Rather, he argues that he is 
entitled to an effective date from the date of his separation 
from service because he was not advised by military or VA 
personnel of his potential eligibility for VA disability 
benefits.  He states that, had he known, he would have 
submitted a claim within one year of service separation.

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim, a claim 
reopened after a final adjudication, or a claim for increase, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C. § 5110(a) (emphasis added); 38 C.F.R. 
§ 3.400 (1999).  

An effective date from the day following the date of 
separation from service is authorized only if the claim is 
received within one year from separation from service.  38 
C.F.R. § 3.400(b)(2).  The effective date of an award of 
increased disability compensation shall be the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred, if claim is received within one year 
from such date; otherwise, date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2).

In this case, the veteran appealed the initial grant of the 
disability rating for his left knee disability.  The Court 
has held that his appeal is not a new claim seeking an 
increased disability rating.  Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (citing Suttman v. Brown, 5 Vet. App. 127, 
136 (1993) (claim for increase "based upon facts different 
from the prior final claim.")); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992) (in claim for increased rating 
"veterans claim that his service-connected disability has 
undergone an increase in severity since that prior claim.").

In this regard, for claims seeking entitlement to disability 
compensation, the effective date of a disability rating is 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).  As it is 
undisputed that the claim was not received until June 8, 
1995, there is no basis under law to allow the effective date 
requested by the veteran.

The Board has considered the veteran's contentions that he 
would have applied for VA benefits sooner had he been advised 
of his potential eligibility.  However, his contentions do 
not provide a basis on which to grant his claim.  Individuals 
dealing with the Government are charged with knowledge of the 
Federal statutes and agency regulations.  Morris v. 
Derwinski, 1 Vet. App. 260, 265 (1990).  In addition, 
everyone is bound by these regulations "regardless of actual 
knowledge of what is in the [r]egulations or of the hardships 
resulting from innocent ignorance." Id., quoting Fed. Crop 
Ins. Corp. v. Merrill, 322 U.S. 380, 384-385 (1947).  
Furthermore, VA is under no legal obligation to notify 
individually every potential claimant of his or her possible 
entitlement to VA benefits.  Hill v. Derwinski, 2 Vet. App. 
451 (1991); Lyman v. Brown, 5 Vet. App. 194 (1993).

Likewise, to the extent that the veteran claims that he 
received erroneous advice from Navy or VA personnel, such 
circumstances would avail him nothing, as erroneous advice 
given by a government employee cannot be used to estop the 
government from denying benefits.  McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994) (citing OPM v. Richmond, 496 U.S. 414, 110 
S. Ct. 2465, 110 L. Ed.2d 387 (1990); see also Harvey v. 
Brown, 6 Vet. App. 416, 424 (1994) (holding that a veteran 
was not entitled to education benefits based on his assertion 
that misleading or erroneous information was provided 
regarding education benefits).

In summary, the pertinent statutory and regulatory criteria 
governing this matter are clear and specific, and the Board 
is bound by them.  Simply put, there is no legal basis under 
which to assign the commencing date requested by the veteran.  
As the disposition of this claim is based on the law and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

The claim of service connection for a jaw disability is well 
grounded.

Service connection for a left shoulder disability and 
alcoholism and chemical dependency is denied.

An initial rating in excess of 30 percent for a left knee 
disability is denied.

An effective date earlier than June 8, 1995 for an initial 30 
percent rating for left knee disability is denied.

	(CONTINUED ON NEXT PAGE)

REMAND

As noted above, the Board has determined that the veteran's 
claim of service connection for a jaw disability is well 
grounded.  Therefore, VA has a duty to assist in the 
development of facts pertinent to the claim.  38 U.S.C.A. 
5107(a).  Specifically, the Board finds that a medical 
examination and opinion is necessary with respect to whether 
the veteran currently has a jaw disability (including TMJ 
syndrome) which is related to his period of active service or 
any incident therein.

The Court has held that the Board is prohibited from basing 
its decision on unsubstantiated medical conclusions; rather, 
it may reach a medical conclusion only on the basis of 
independent medical evidence in the record.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Where the medical 
evidence of record is insufficient, or, in the opinion of the 
Board, of doubtful weight or credibility, the Board is always 
free to supplement the record by seeking an advisory opinion 
or ordering a medical examination.  Id.  Given the facts in 
this case, additional development of the evidence is 
warranted.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following development:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA or private, inpatient or outpatient, 
who may possess additional records of 
treatment pertinent to his claim of 
service connection for a jaw disability.  
After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
treatment records from all sources 
identified (not been previously secured).

2.  After the above records, if any, are 
secured and associated with the claims 
folder, the veteran should be afforded VA 
examination by an oral surgeon for the 
purposes of determining whether he 
currently has a jaw disability (such as 
TMJ syndrome) which is related to his 
active service or any incident therein.  
The claims folder must be made available 
for review by the examiner in conjunction 
with the examination.  The examiner is 
requested to review the claims folder and 
the results of any testing prior to 
examining the veteran.  He or she should 
provide an opinion as to whether the 
veteran currently exhibits a chronic jaw 
pathology such as TMJ syndrome.  If 
chronic pathology is identified on 
examination, the examiner should be asked 
to opine whether any such disability is 
at least as likely as not linked to the 
veteran's period of service, any incident 
therein (such as the September 1977 
extraction of tooth number 32), or any 
continuous symptomatology.  A complete 
rationale for any opinion expressed by 
the examiner should be provided.

3.  Thereafter, the RO should carefully 
review the examination report and the 
other development requested above to 
ensure compliance with this remand.  If 
any development requested above has not 
been furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

Then, the RO should readjudicate the claim.  If the benefit 
sought on appeal is not granted, the veteran should be 
provided a supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.  The veteran 
has the right to submit additional evidence and argument on 
the matter remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

